DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive. Amendments made to the current set of claims have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejection using the same prior art references.
On pages 9-16 of the Remarks section as indicated by the page numbers at the bottom of each page, Applicant summarizes the amendments made to the claims as a result of the previous claim objections and 112 rejections.  In response, the Examiner notes that almost all previous objections and 112 rejections have been withdrawn upon further review.  However, several 112 rejections still remain as indicated in the 112 rejection section below.
On page 16, Applicant argues that the previous 102 rejection using Emmons, (US 5,509,479), no longer applies since the limitations of previous dependent Claim 6 were incorporated into Claim 1, which were not included in the previous 102 rejection.  The Examiner acknowledges this observation and notes that Claim 1 is no longer a 102 rejection using Emmons as a result.
On pages 16-20, Applicant argues against the previous 103 combination rejection of Emmons with Solomon, (US 4,273,650), which was used for previous dependent Claim 6, which is now incorporated into independent Claim 1.  On pages 16-18, Applicant summarizes the current claim features of Claim 1, and then summarizes the previous combination of Emmons and Solomon, in which Solomon discloses a first phase sensor and a second phase sensor.   Applicant characterizes the various inventions of Emmons and Solomon.  Applicant asserts that Solomon’s “automatization” relates to “the capability of the recovery system to selectively start the pollutant pump or the water pump based on the signals acquired through the” sensors.  Applicant argues that Solomon ‘cannot autonomously and automatically position itself at a height variable based on the sensor readings” and that the pump/sensor assembly is lowered into a well via a cable and a manual winch by an operative.  The Examiner notes here that Emmons already discloses that the apparatus is capable of “self-positioning within the well based on level sensors installed” in which it “autonomously modifies its placement in height based on readings from level sensors alone”, as stated by Applicant.  Here, the Examiner notes that Claim 1 states that the level sensor determines the relative position of the mobile device in which the level sensor communicates with the remote control and handling unit, exchanging information.  There is nothing in independent Claim 1 stating that the assembly positions itself based on the sensors (phase sensors).  Thus, the Examiner finds this argument by Applicant unpersuasive.
Then, on pages 18-19, Applicant argues that the differentiating features of the present invention is that there is a selectively permeable filter element with a set of sensors, comprising a level sensor and two phase sensors, connected to a remote control and handling unit 700 that drives motor 600 which is connected to the suspension and handling control 140.   Applicant argues that the invention is able to fine tune its position with respect to the demixed organic phase, and to also protect the filter element based on the sensors’ signals.  Applicant argues that the present invention is concerned with preventing premature deterioration of a selectively permeable filter element immersed in a contaminated body of water.  Applicant argues that the invention positions the element optimally with respect to the demixed organic phase using the combination of the level sensor and the two phase sensors, which send information to the surface device.   The Examiner notes here that it is not claimed that the two phase sensors send information to the surface device in Claim 1, nor is it explicitly claimed in Claim 1 that the filtering element is adjusted in a certain manner based on the information of the two phase sensors. 
Applicant also states that Emmons does not describe or address the problem of a rapid deterioration of a filtering element when in contact with water/organic phase, like the present invention which can be adjusted, removed, and re-immersed based on the information from the sensors.  Applicant argues that the adoption of level and phase sensors to enhance the determination of the location of the demixed organic phase and increasing the filter duration by avoiding its soaking in water cannot be derived from Emmons.  Applicant also argues that Solomon only uses the phase sensors to selectively start and stop the pollutant pump or the water pump, not to detect the thickness of the pollutant phase or if the filter might be in a place causing accelerated degradation.  Here, the Examiner notes that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As a result, the Examiner notes that the feature described by Applicant is not required in the claim, and the prior art may offer a different reason or advantage for providing such a feature that is not required for the same reason as Applicant.  The Examiner notes that Emmons already repositions its apparatus/filter based on the level sensor to engage its membrane/filter with the oil (organic phase) just above the water-oil interface.  The Examiner also notes that Solomon provides a reason for using phase sensors to pump at certain times, so that “an operative can lower a pump and sensor assembly…into a well to a considerable depth and while he cannot see what is in the well, the assembly will respond when it strikes the pollutant, water interface by pumping out the pollutant” while “if it strikes only water, it will not pump and it will not pump if it strikes air”, (See column 5, lines 17-23, Solomon).   Thus, the pumping device will not run needlessly, and all pollutant (organic phase) is removed properly.  Furthermore, the Examiner notes that while Solomon discusses using a manual winch, Emmons already discloses using an automatic lifting device, reading upon the claimed invention here.  For these reasons, the Examiner finds Applicant’s remarks here unpersuasive.
The remainder of Applicant’s remarks on pages 20-21 are considered moot because they do not present any further detailed arguments against the previous combination of references.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11, 14-16, and any of their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “a second level sensor” on line 4.  It is not clear if this “level sensor” would be included as part of the earlier recited “at least one level sensor” in Claim 1, or if this is a completely different “level sensor”.  Examiner interprets it to be different.
Claim 11 recites the limitation “at least one of the level sensors”. It is not clear if there are now plural “level sensors” required since Claim 1 recites “at least one level sensor”, or not.  Examiner interprets at least one to be required based on the phrasing.
Claim 14 recites limitations on lines 2-5 of the claim intended to reflect the earlier limitations recited in Claim 1, however the limitations from Claim 1 are imported into Claim 14 after the recitation of these limitations in Claim 14 on lines 2-5, making these limitations have no “antecedent basis” originally.  Examiner suggests rearranging the importation of the apparatus and its limitations from Claim 1 such that it comes before any overlapping limitations recited in Claim 14.
Claim 14 recites the limitation “the basis of information” on lines 10-11. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the level sensor” on line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is also not clear if this limitation is supposed to be one of “one or more sensors” as already recited on line 4 of the claim or not.  The level sensor limitation is repeated throughout this claim and in Claims 16 & 17 as well.
Claim 16 recites the limitation “the level sensor” on line 3.  It is not clear if this limitation is now singular, instead of being open-ended as ‘at least one” as previously recited.  Examiner interprets it to be “at least one”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a suspension and handling control…configured to automatically control a position of the mobile device” on lines 13-14 of Claim 1.  The Examiner finds that “control” is a generic placeholder that does not convey any inherent structure and it is coupled with functional language for carrying out a specified action.  
The Specification states that these “means…can be selected from ropes, cables, belts, strands, chains whose materials may be selected from metals or their alloys, plastics, organic fibres or inorganic fibres”, (See page 9, Specification).  Thus, the Examiner interprets that the claimed ‘suspension and handling means’ is selected from ropes, cables, belts, strands, chains, which are made from ‘metals/alloys, plastics, organic or inorganic fibers.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 7-9, 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmons, (US 5,509,479), in view of Solomon, (US 4,273,650).
Claims 1, 7-9 & 13 are directed to an apparatus for the removal of a demixed organic phase, an apparatus or device type invention group.
Regarding Claims 1, 7-9 & 13, Emmons discloses an apparatus for removing a demixed organic phase in a contaminated body of water, the demixed organic phase extending from a lower interface surface with a heavier phase to an upper interface surface with a lighter phase, (See column 1, lines 32-44), the apparatus comprising a mobile device configured to be immersed in the contaminated body of water, (Pump Housing 24, See Figure 1 & 2, and See column 3, lines 47-51), the mobile device comprising a selectively permeable filter constituting a separation cavity, (Oleophilic Membrane 40 which inherently has its own cavit(ies) at points around Housing 24, See Figure 1, See column 3, lines 51-59), a collection tank comprising a collecting cavity configured to contain hydrocarbons filtered by the filter, (Pump Reservoir 18, See Figure 1, and See column 2, lines 31-44, column 3, lines 65-67), wherein the separation cavity and the collecting cavity are fluidly coupled, (Hose 13, See Figures 1 & 2), a suspension and handling control configured to automatically control a position of the mobile device with respect to the demixed organic phase, (See Figure 2, See column 2, lines 7-12, See column 4, lines 4-23), at least one level sensor configured to determine a relative position of the mobile device with respect to the upper interface surface of the demixed organic phase, (Float 46, See Figure 1, See column 4, lines 4-23), a surface device comprising a remote control and handling unit, (Controller 10, Either Hoist Cable 72 or Hoses 13/14/Cable 12, See Figure 2, See column 4, lines 10-15 or See column 5, lines 15-25), coupled to the at least one level sensor such that the remote control and handling unit and the at least one level sensor are configured to exchange information with one another, (Cable 12, See Figure 2, See column 3, lines 43-45), and a motor controlled by the remote control and handling unit and coupled to the suspension and handling control, (Electric Hoist Motor 70 in Figure 3, See column 3, lines 27-29, column 4, lines 10-15).
Emmons does not disclose a first phase sensor installed in a first predetermined position relative to the mobile device and configured to detect the presence of the demixed organic phase and a second phase sensor installed in a second predetermined position relative to the mobile device and below the first predetermined position of the first phase sensor.
Solomon discloses an apparatus with a first phase sensor installed in a first predetermined position relative to the mobile device and configured to detect the presence of the demixed organic phase and a second phase sensor installed in a second predetermined position relative to the mobile device and below the first predetermined position of the first phase sensor, (Upper Sensor Means 59, Lower Sensor Means 61, See Figure 2, See column 4, lines 66-68, column 5, lines 1-16, Solomon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Emmons by incorporating a first phase sensor installed in a first predetermined position relative to the mobile device and configured to detect the presence of the demixed organic phase and a second phase sensor installed in a second predetermined position relative to the mobile device and below the first predetermined position of the first phase sensor as in Solomon so that “an operative can lower a pump and sensor assembly…into a well to a considerable depth and while he cannot see what is in the well, the assembly will respond when it strikes the pollutant, water interface by pumping out the pollutant” while “if it strikes only water, it will not pump and it will not pump if it strikes air”, (See column 5, lines 17-23, Solomon)
Additional Disclosures Included:
Claim 7: Apparatus according to claim 1 wherein the selectively permeable filter is a hydrophobic filter, (See column 3, lines 51-56, Emmons).
Claim 8: Apparatus (10) according to claim 1 further comprsing a pump, wherein the pump is fluidly coupled to the collecting cavity, and configured to empty the collection tank through by an evacuation duct upon command of a second level sensor installed inside the collection tank, (Float Switch 53, Pump 22 and Hose 13, See column 3, lines 60-67, Emmons).
Claim 9: Apparatus according to claim 1, wherein the remote control and handling unit comprises at least one rechargeable battery coupled to the surface device wherein the at least one rechargeable battery is configured to power the apparatus without the use of additional external power supply sources, (See column 3, lines 18-25, Emmons).
Claim 13: Apparatus according to claim 1, wherein the mobile device has a maximum cross-sectional dimension, measured orthogonally to a longitudinal axis of the mobile device of less than 100 mm, (See column 3, lines 48-51; Emmons discloses a size of 38 mm which anticipates the claimed range at that value).
Claim 14 is directed to an automatic process for the removal of a demixed organic phase, a process type invention group.
Regarding Claim 14, modified Emmons discloses a process for automatically removing the demixed organic phase in the contaminated body of water, the demixed organic phase extending from the lower interface surface with the heavier phase to the upper interface surface with the lighter phase, (See Abstract and column 1, lines 38-50, column 4, lines 42-45, Emmons), the process comprising the steps of: 
a) providing an apparatus according to claim 1, (See rejection of Claim 1); 
d) lowering the mobile device into the contaminated body of water, (See column 1, lines 32-41, Emmons); 
e) determining the position of the mobile device with respect to the upper interface surface of the demixed organic phase on the basis of information received from at least one of the level sensor or the first or second phase sensor, (See column 3, lines 60-65, Emmons); 
f) selectively filtering the demixed organic phase (40), (See column 3, lines 51-59, Emmons); 
g) automatically changing the position of the mobile device on the basis of information received from at least one of the level sensor or the first or second phase sensor by actuating the motor controlled by the remote control and handling unit, (See column 4, lines 4-24, Emmons); 
h) removing the mobile device (20) from the contaminated body of water, (See column 4, lines 42-45, Emmons), when the first phase sensor detects a water phase, and re-immersing the mobile device into the body of water when the second phase sensor detects the demixed organic phase in order to re-start filtering operations, (See column 4, lines 4-24, lines 42-45 Emmons; See column 4, lines 66-68, column 5, lines 1-22, Solomon).
Claim 11 is unpatentable over Emmons, (US 5,509,479), in view of Solomon, (US 4,273,650), in further view of Kennedy, (US 2016/0367912).
Claim 11 is directed to an apparatus for the removal of a demixed organic phase, an apparatus or device type invention group.
Regarding Claim 11, modified Emmons discloses an apparatus according to claim 1 but does not disclose wherein at least one of the level sensors or phase sensors is wirelessly coupled to the control and handling unit .
Kennedy discloses an apparatus wherein at least one of the level sensors or phase sensors is wirelessly coupled to the control and handling unit, (See paragraphs [0099]-[0101], Kennedy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of modified Emmons by incorporating wherein at least one of the level sensors or phase sensors is wirelessly coupled to the control and handling unit as in Kennedy in order to communicate with “a controller unit mounted remotely to monitor the sensor state and provide the required operation”, (See paragraph [0100], Kennedy), for use in remote locations, (See paragraph [0150] or [0161], Kennedy).
Claim 15 is unpatentable over Emmons, (US 5,509,479), in view of Solomon, (US 4,273,650), in further view of Warburton et al., (“Warburton”, US 5,099,920).
Claim 15 is directed to a process, a method type invention group.
Regarding Claim 15, modified Emmons discloses a process as claimed in claim 14, wherein step g) is carried out when the distance of the level sensor from the upper interface surface of the demixed organic phase is different, thereby maintaining the position of the mobile device at the normal operating value, (See column 4, lines 4-23, Emmons), but does not disclose further comprising after step a) and before step d) the steps of: b) defining a threshold value, a lower value, an upper value and a normal operating value, wherein the normal operating value is within the range of the lower value and the upper value, each of which is relative to a distance of the level sensor from the upper interface surface of the demixed organic phase; c) programming the remote control and handling unit by inputting the threshold value, the upper value, the lower value and the normal operating value; and the distance of the level sensor is less than the upper value or is greater than the lower value, thereby maintaining the position of the mobile device at the normal operating value.
Warburton discloses further comprising after step a) and before step d) the steps of: b) defining a threshold value, a lower value, an upper value and a normal operating value, wherein the normal operating value is within the range of the lower value and the upper value, each of which is relative to a distance of the level sensor from the upper interface surface of the demixed organic phase, (See column 6, lines 54-68, column 7, lines 1-19, Warburton; Four different inherent values for Switches 53, 55, 57, 59 at different locations for upper/lower end of water and upper/lower end of oil); c) programming the remote control and handling unit by inputting the threshold value, the upper value, the lower value and the normal operating value, (See column 8, lines 58-68, column 9, lines 1-3; and See column 10, lines 36-68, column 11, lines 1-52, Warburton); and the distance of the level sensor is less than the upper value or is greater than the lower value, thereby maintaining the position of the mobile device at the normal operating value, (See column 8, lines 58-68, column 9, lines 1-3; and See column 10, lines 36-68, column 11, lines 1-52, Warburton).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of modified Emmons by incorporating further comprising after step a) and before step d) the steps of: b) defining a threshold value, a lower value, an upper value and a normal operating value, wherein the normal operating value is within the range of the lower value and the upper value, each of which is relative to a distance of the level sensor from the upper interface surface of the demixed organic phase; c) programming the remote control and handling unit by inputting the threshold value, the upper value, the lower value and the normal operating value; and the distance of the level sensor is less than the upper value or is greater than the lower value, thereby maintaining the position of the mobile device at the normal operating value as in Warburton in order to “control the power to the…pump on a timed routine basis” and “this switch and alternative sequence is provided to allow flexibility in responding to the changing well hydraulics”, (See column 8, lines 38-44, Warburton), thus achieving “through use of the…specialized programmed controller a high degree of pollutant removal from the groundwater”, (See column 4, lines 1-5, Warburton).
Claims 16-22 are unpatentable over Emmons, (US 5,509,479), in view of Warburton et al., (“Warburton”, US 5,099,920), in further view of “BudgitHoist”, (Budgit Hoist, https://www.budgithoist.com/faq.html, published on Web, November 15, 2016, as evidenced by WayBackMachine archived at  https://web.archive.org/web/20161115141551/https://www.budgithoist.com/faq.html, obtained from Web, March 26, 2022, 6 total pages).
Claims 16-18 are directed to a process, a method type invention group.
Regarding Claim 16, Modified Emmons discloses the process as claimed in claim 15 wherein step d) is performed with a vertical handling speed of the mobile device until the level sensor does not measure the distance from the upper interface surface of the demixed organic phase equal to or higher than the threshold value, (See column 4, lines 4-23, Emmons; The hoist must lower the cable 12 and container 24 at an inherent speed until it reaches a new inherent threshold value corresponding to the detected oil-water interface indicated by the hoist float 46; See column 4, lines 42-50, Emmons; This feature can be applied to dropping the assembly via hoist into a new borehole to find the new oil-water interface).
Modified Emmons does not disclose a vertical rapid handling speed between 50 mm/s and 300 mm/s.
BudgitHoist discloses a vertical rapid handling speed of a mobile device between 50mm/s and 300 mm/s, (“Lifting Speed”, See page 4, BudgitHoist; Traditional speeds include a faster speed range of 16 to 32 feet per minute, which converts to approximately 81 mm/s to 162 mm/s, anticipating the claimed range within this disclosed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of modified Emmons by incorporating a vertical rapid handling speed between 50 mm/s and 300 mm/s as in BudgitHoist in order to use an electric hoist as already disclosed in Emmons, (See column 1, line 63, Emmons), with “a two speed model when precise spotting and higher speeds are required”, (See page 2, BudgitHoist), because “the number of starts and stops per hour directly affects all electro-mechanical devices such as motors…by causing a buildup of heat” and “two speed motors…can solve many of the spotting problems”, (See page 3, BudgitHoist).
Regarding Claim 17, modified Emmons discloses the process as claimed in claim 15 wherein step h) is carried out with a vertical rapid handling speed of the mobile device  from when the level sensor measures the distance from the upper interface surface of the demixed organic phase equal to or less than the threshold value, (See column 4, lines 4-23, Emmons; The hoist must lower the cable 12 and container 24 at an inherent speed until it reaches a new inherent threshold value corresponding to the detected oil-water interface indicated by the hoist float 46; See column 4, lines 42-50, Emmons; This feature can be applied to dropping the assembly via hoist into a new borehole to find the new oil-water interface).
Modified Emmons does not disclose a vertical rapid handling speed (Vr) between 50 mm/s and 300 mm/s.
BudgitHoist discloses a vertical rapid handling speed of a mobile device between 50mm/s and 300 mm/s, (“Lifting Speed”, See page 4, BudgitHoist; Traditional speeds include a faster speed range of 16 to 32 feet per minute, which converts to approximately 81 mm/s to 162 mm/s, anticipating the claimed range within this disclosed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of modified Emmons by incorporating a vertical rapid handling speed (Vr) between 50 mm/s and 300 mm/s as in BudgitHoist in order to use an electric hoist as already disclosed in Emmons, (See column 1, line 63, Emmons), with “a two speed model when precise spotting and higher speeds are required”, (See page 2, BudgitHoist), because “the number of starts and stops per hour directly affects all electro-mechanical devices such as motors…by causing a buildup of heat” and “two speed motors…can solve many of the spotting problems”, (See page 3, BudgitHoist).
Regarding Claim 18, modified Emmons discloses the process as claimed in claim 15 wherein step g) is carried out with a  vertical slow  handling speed of the mobile device (20), (See column 4, lines 4-23, Emmons; The hoist must lower the cable 12 and container 24 at an inherent speed until it reaches a new inherent threshold value corresponding to the detected oil-water interface indicated by the hoist float 46).
Modified Emmons does not explicitly disclose a vertical slow handling speed between 5 mm/s and15 mm/s.
BudgitHoist discloses a vertical slow handling speed of a mobile device between 5 mm/s and 15 mm/s, (“Lifting Speed”, See page 4, BudgitHoist; Traditional speeds include a slower speed range of 1 to 2 feet per minute, which converts to approximately 5.1 mm/s to 10.2 mm/s, anticipating the claimed range within this disclosed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of modified Emmons by incorporating a vertical slow handling speed between 5 mm/s and15 mm/s. as in BudgitHoist in order to use an electric hoist as already disclosed in Emmons, (See column 1, line 63, Emmons), with “a two speed model when precise spotting and higher speeds are required”, (See page 2, BudgitHoist), because “the number of starts and stops per hour directly affects all electro-mechanical devices such as motors…by causing a buildup of heat” and “two speed motors…can solve many of the spotting problems”, (See page 3, BudgitHoist).
Claims 19-21 are directed to a process, a method type invention group.
Regarding Claims 19-21, modified Emmons discloses the process as claimed in claim 14 further comprising after step h) the steps of: j) lowering the mobile device with a fast vertical rapid handling speed until the first phase sensor detects the demixed organic phase, (See column 4, lines 4-23, Emmons; The hoist must lower the cable 12 and container 24 at an inherent speed until it reaches a new inherent threshold value corresponding to the detected oil-water interface indicated by the hoist float 46; See column 4, lines 42-50, Emmons; This feature can be applied to dropping the assembly via hoist into a new borehole to find the new oil-water interface; See column 4, lines 66-68, column 5, lines 1-22, Solomon); k) raising the mobile device with a vertical slow handling speed until the mobile device is disengaged from a liquid phase on the basis of the information received from the first phase sensor, (See column 4, lines 19-23, Emmons; The hoist must raise the cable 12 and container 24 at an inherent speed until it reaches a new inherent threshold value corresponding to the detected oil-water interface indicated by the hoist float 4; See column 4, lines 66-68, column 5, lines 1-22, Solomon 6); l) lowering the mobile device with a vertical slow handling speed until the first phase sensor detects the demixed organic phase, (See column 4, lines 4-23, Emmons; The hoist must lower the cable 12 and container 24 at an inherent speed until it reaches a new inherent threshold value corresponding to the detected oil-water interface indicated by the hoist float 46; See column 4, lines 66-68, column 5, lines 1-22, Solomon).
Modified Emmons does not disclose i) defining a standing time interval of the mobile device and inputting the time interval of standing into a timer, m) starting the timer until the standing time interval of the mobile device has elapsed, n) once the standing time interval has elapsed, repeating steps k) to m) for a predetermined number of times, or a vertical rapid handling speed between 50 mm/s and 300 mm/s and a vertical slow handling speed between 5 mm/s and15 mm/s.
Warburton discloses a process, (See Abstract, Warburton), for i) defining a standing time interval of the mobile device and inputting the time interval of standing into a timer, (See  column 14, lines 26-41, Warburton), m) starting the timer until the standing time interval of the mobile device has elapsed, (See  column 14, lines 26-41, Warburton), n) once the standing time interval has elapsed, repeating steps k) to m) for a predetermined number of times, (See  column 14, lines 26-41, Warburton).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of modified Emmons by incorporating defining a standing time interval of the mobile device and inputting the time interval of standing into a timer, m) starting the timer until the standing time interval of the mobile device has elapsed, n) once the standing time interval has elapsed, repeating steps k) to m) for a predetermined number of times as in Warburton in order to “control the power to the…pump on a timed routine basis” and “this switch and alternative sequence is provided to allow flexibility in responding to the changing well hydraulics”, (See column 8, lines 38-44, Warburton), thus achieving “through use of the…specialized programmed controller a high degree of pollutant removal from the groundwater”, (See column 4, lines 1-5, Warburton).
BudgitHoist discloses a vertical rapid handling speed of a mobile device between 50mm/s and 300 mm/s, (“Lifting Speed”, See page 4, BudgitHoist; Traditional speeds include a faster speed range of 16 to 32 feet per minute, which converts to approximately 81 mm/s to 162 mm/s, anticipating the claimed range within this disclosed range), and a vertical slow handling speed of a mobile device between 5 mm/s and 15 mm/s, (“Lifting Speed”, See page 4, BudgitHoist; Traditional speeds include a slower speed range of 1 to 2 feet per minute, which converts to approximately 5.1 mm/s to 10.2 mm/s, anticipating the claimed range within this disclosed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of modified Emmons by incorporating a vertical rapid handling speed between 50 mm/s and 300 mm/s and a vertical slow handling speed of a mobile device between 5 mm/s and 15 mm/s as in BudgitHoist in order to use an electric hoist as already disclosed in Emmons, (See column 1, line 63, Emmons), with “a two speed model when precise spotting and higher speeds are required”, (See page 2, BudgitHoist), because “the number of starts and stops per hour directly affects all electro-mechanical devices such as motors…by causing a buildup of heat” and “two speed motors…can solve many of the spotting problems”, (See page 3, BudgitHoist).
Additional Disclosures Included:
Claim 20: Process as claimed in claim 19 further comprising after step n) the steps of: o) raising the mobile device with a vertical slow handling speed between 5 mm/s and 15 mm/s until the mobile device is disengaged from the liquid phase on the basis of the information received from the first phase sensor, when the first phase sensor does not detect the demixed organic phase, (See column 4, lines 19-23, Emmons; The hoist must raise the cable 12 and container 24 at an inherent speed until it reaches a new inherent threshold value corresponding to the detected oil-water interface indicated by the hoist float 46; See column 4, lines 66-68, column 5, lines 1-22, Solomon; and See column 14, lines 58-62, column 15, lines 24-40, Warburton; and “Lifting Speed”, See page 4, BudgitHoist; Traditional speeds include a slower speed range of 1 to 2 feet per minute, which converts to approximately 5.1 mm/s to 10.2 mm/s, anticipating the claimed range within this disclosed range); p) keeping the mobile device stationary and disengaged from the liquid phase for a predetermined pause time, (See column 15, lines 5-20, Warburton); q) repeating steps j) to p) for a predetermined number of times, (See  column 14, lines 26-41, Warburton).
Claim 21: Process as claimed in claim 19 further comprising after step n) the steps of: p) raising the mobile device with a vertical slow handling speed between 5 mm/s and 15 mm/s until the mobile device is disengaged from the liquid phase, when the first phase sensor does not detect the demixed organic phase, (See column 4, lines 19-23, Emmons; The hoist must raise the cable 12 and container 24 at an inherent speed until it reaches a new inherent threshold value corresponding to the detected oil-water interface indicated by the hoist float 46; See column 4, lines 66-68, column 5, lines 1-22, Solomon; and See column 14, lines 58-62, column 15, lines 24-40, Warburton; and “Lifting Speed”, See page 4, BudgitHoist; Traditional speeds include a slower speed range of 1 to 2 feet per minute, which converts to approximately 5.1 mm/s to 10.2 mm/s, anticipating the claimed range within this disclosed range); pp) keeping the mobile device stationary and disengaged from the liquid phase when the second phase sensor does not detect the presence of the demixed organic phase, (See column 15, lines 5-20, Warburton); q) repeating steps j) to p) for a predetermined number of times, (See  column 14, lines 26-41, Warburton).
Claim 22 is directed to a process, a method type invention group.
Regarding Claim 22, modified Emmons discloses the process as claimed in claim 15 further comprising after step h) the steps of: p) raising the mobile device with a slow vertical handling speed until the mobile device is disengaged from a liquid phase on the basis of information received from the first phase sensor, when the first phase sensor does not detect the demixed organic phase, (See column 4, lines 19-24, Emmons; The hoist must raise the cable 12 and container 24 at an inherent speed until it reaches a new inherent threshold value corresponding to the detected oil-water interface indicated by the hoist float 46; See column 4, lines 66-68, column 5, lines 1-22, Solomon); pp) keeping the mobile device stationary and disengaged from the liquid phase when the second phase sensor does not detect the demixed organic phase, (See column 15, lines 5-20, Warburton; See column 4, lines 66-68, column 5, lines 1-22, Solomon); r) repeating steps d) to g), (See  column 14, lines 26-41, Warburton).
Modified Emmons does not disclose the slow handling speed between 5 mm/s and 15 mm/s.
BudgitHoist discloses a vertical slow moving speed (Vl) ranging from 5 mm/s to 15 mm/s, (“Lifting Speed”, See page 4, BudgitHoist; Traditional speeds include a slower speed range of 1 to 2 feet per minute, which converts to approximately 5.1 mm/s to 10.2 mm/s, anticipating the claimed range within this disclosed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of modified Emmons by incorporating a vertical slow moving speed (Vl) ranging from 5 mm/s to 15 mm/s as in BudgitHoist in order to use an electric hoist as already disclosed in Emmons, (See column 1, line 63, Emmons), with “a two speed model when precise spotting and higher speeds are required”, (See page 2, BudgitHoist), because “the number of starts and stops per hour directly affects all electro-mechanical devices such as motors…by causing a buildup of heat” and “two speed motors…can solve many of the spotting problems”, (See page 3, BudgitHoist).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779